DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5 June 2020 and 11 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation on claim 1 line 7 “a firs flow channel” should read “a first flow channel.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The recitations of claims 7, 8, and 10 of lines 1, 1, and 2 respectively states “in a case that”.  It is unclear whether or not the subsequent limitations apply as the limitation implies that there is a scenario when the limitations occur, therefore it is reasonable to assume there is at least one instance where the valve is not in the case as necessitated by the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morein (U.S. Patent 9,803,760) in view of Seim (U.S. Patent 8,800,667), in further view of Suzuki (U.S. Patent Publication 2015/0308583).
Regarding claim 1, Morein discloses an electric valve 10, comprising a driving mechanism, an executing mechanism, and a valve body assembly, wherein,

the valve body assembly comprises a valve body 12, the driving mechanism is hermetically fixed to the valve body assembly, a space isolated from outside is formed after the driving mechanism is sealed to the valve body assembly, the valve body has a cavity 14, four through holes (20, 22, 24, 26), a connecting portion between the valve stem and the valve core is located in the cavity, the valve stem is not connected with the outside, the through holes are peripherally distributed, the valve body assembly further comprises a valve seat (at 46) configured to mount the valve core, and the valve seat is provided with communication apertures (openings of the seal) in communication with the corresponding through holes (FIG. 1, 2, 9, 10, 12; Col. 3 ln 30-54, Col. 5 ln 8-53).
Morein is silent regarding the driving mechanism comprises a sleeve and an output shaft, and the output shaft is arranged in the sleeve;
a valve stem connected with the output shaft;
the output shaft and a connecting portion between the valve stem and the output shaft are located in the space;
a plugging hole;
the through holes and the plugging hole are peripherally distributed, the plugging hole is provided between adjacent through holes.
However, Seim teaches a plugging hole (6 with cover 7);
the through holes 3 and the plugging hole are peripherally distributed, the plugging hole is provided between adjacent through holes (FIG. 1c; Col. 3 ln 55-Col. 4 ln 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morein by adding a plugging hole with a cover, the plugging hole is provided between adjacent 
Furthermore, Suzuki teaches the driving mechanism (9, FIG. 2) comprises a sleeve 24 and an output shaft 15, and the output shaft is arranged in the sleeve;
a valve stem 3 connected with the output shaft;
the output shaft and a connecting portion between the valve stem and the output shaft are located in the space (FIG. 1; Paragraph 37-39, 60-75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morein by adding the driving mechanism comprising a sleeve and an output shaft, as well as the other relevant portions of the driving mechanism, the output shaft connected to the valve stem located within the internal space of the valve, as taught by Suzuki, for the purpose of utilizing a known driving mechanism in conjunction with the valve of Morein to operate the valve of Morein.
Regarding claim 2, Morein, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Morein further discloses the electric valve has a first working position (as seen in FIG. 1, adjusting for the fourth embodiment of the valve body 230 as seen in FIG. 9-12) and a second working position (rotating the valve body 90⁰ from the first working position);
while the electric valve is at the first working position, the peripherally adjacent through holes (20 and 22 / 24 and 26) are in communication in pairs by the flow channels 236A/236B of the valve core;
while the electric valve is at the second working position, two of the through holes (22 and 24) are in communication by the flow channel, and two of the through holes peripherally adjacent to the plugging hole are plugged (the positioning of the plugging hole as taught by Seim can be placed in any position between the inlets/outlets 20, 22, 24, 26, and therefore, it would be obvious to position the 
the valve core is provided with a plugging portion 232 corresponding to the plugging hole in one-to-one correspondence, and while the electric valve is at the first working position, the plugging portion is butted with the plugging hole; and
while the electric valve is at the second working position, as for the two of the through holes peripherally adjacent to the plugging hole, one is plugged by the plugging hole, and the other one is plugged by the plugging portion (FIG. 2, 9, 10, 11; Col. 5 ln 8-53).
Regarding claim 3, Morein, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Morein further discloses the valve body assembly further comprises a plugging cover (Seim 7), the valve body is provided with an opening communicating with the cavity between at least two adjacent through holes, and the plugging cover is configured to plug the opening (Seim FIG. 1c; Morein FIG. 1, 9, 10).
Regarding claim 4, Morein, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Morein/Susuki further teaches the driving mechanism comprises a rotor assembly (Susuki 9) and a gear set (Susuki 5, 6, 7), the rotor assembly comprises a rotor (Susuki “inner rotor”) and the output shaft, a first-stage gear (Susuki 5) of the gear set is connected to the output shaft, a last stage gear (Susuki 7) of the gear set is connected to the valve stem, and the gear set is arranged in the space (Susuki FIG. 1, 2; Morein FIG. 1).
Regarding claim 5, Morein, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 5.

Regarding claim 6, Morein, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 5.
Morein/Susuki further teaches the rotor assembly further comprises a connecting seat (Suzuki 14) hermetically connected to an open end of the sleeve, the output shaft is configured to pass through the connecting seat, and the sleeve is fixedly and hermetically connected with another end of the gear cover through the connecting seat (Suzuki FIG. 1).
Regarding claim 7, Morein, as modified above, discloses the claimed invention substantially as claimed, and as far as can be understood, as set forth above from claim 5.
Morein/Susuki further teaches in a case that the gear set is a planetary gear set having gears of three or more stages (Suzuki FIG. 2), the planetary gear set is fixedly mounted in the space by cooperation between the gear cover and the valve body, part of the valve stem is located in the space, and rest of the valve stem is located in the valve body (Suzuki FIG. 2; Morein FIG. 1).
Regarding claim 11, Morein, as modified above, discloses the claimed invention substantially as claimed, and as far as can be understood, as set forth above from claim 2.
Morein/Susuki further teaches the driving mechanism comprises a rotor assembly and a gear set (Suzuki 5, 6, 7), the rotor assembly comprises a rotor (Suzuki “inner rotor”) and the output shaft (Suzuki 4), a first-stage gear (Suzuki 5) of the gear set is connected to the output shaft, a last stage gear (Suzuki 
Regarding claim 12, Morein, as modified above, discloses the claimed invention substantially as claimed, and as far as can be understood, as set forth above from claim 3.
Morein/Susuki further teaches the driving mechanism comprises a rotor assembly and a gear set (Suzuki 5, 6, 7), the rotor assembly comprises a rotor (Suzuki “inner rotor”) and the output shaft (Suzuki 4), a first-stage gear (Suzuki 5) of the gear set is connected to the output shaft, a last stage gear (Suzuki 7) of the gear set is connected to the valve stem (Morein 16, Suzuki 3), and the gear set is arranged in the space (Suzuki FIG. 1, 2; Morein FIG. 1).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morein in view of Seim, in further view of Suzuki, in view of Bourqui (U.S. Patent Publication 2014/0346380).
Regarding claim 8, Morein, as modified above, discloses the claimed invention substantially as claimed, and as far as can be understood, as set forth above from claim 7.
Morein/Susuki further teaches a planetary gear set with gears in three stages (Suzuki FIG. 2).
Morein/Suzuki is silent regarding in a case that the planetary gear set has gears of four stages, a central axis of the first-stage gear coincides with a central axis of the planetary gear set, the first-stage gear is externally engaged with more than two second-stage gears peripherally distributed at intervals, one axial end of each of the second-stage gears is engaged with an internal ring of a third-stage gear, another axial end of each of the second-stage gears is engaged with an internal ring of a fourth-stage gear, and the third-stage gear is fixedly connected to the gear cover.
However, Bourqui teaches in a case that the planetary gear set has gears of four stages, a central axis of the first-stage gear 32 coincides with a central axis of the planetary gear set, the first-stage gear is externally engaged with more than two second-stage gears (36, 40) peripherally distributed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Morein by utilizing a four stage planetary gear set, as taught by Bourqui, since it has been held that use of suitable equivalent structures involves only routine skill in the art and since using different numbers of gears to achieve the desired translation of force is a matter of design choice obvious to one of ordinary skill in the art.
Regarding claim 9, Morein, as modified above, discloses the claimed invention substantially as claimed, and as far as can be understood, as set forth above from claim 8.
Morein/Suzuki further teaches a gear fixing seat (Suzuki 32) mounted at the end portion opening, part of the valve stem is extended into the cavity and is connected with the valve core, and another part of the valve stem passes through the gear fixing seat, is extended into the space, and is connected with the planetary gear set; and,
the gear fixing seat is provided with a position-limiting post (Suzuki 33) configured to support the gear set and limit rotation of the valve core to be within a range of switching working positions, and the fourth-stage gear is provided with a position-limiting groove (Bourqui created by return spring 54) cooperating with the position-limiting post (Suzuki FIG. 1, 2; Bourqui FIG. 3, 4; Paragraph 48-49).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the closest prior art fails to anticipate or make obvious each of the gears of various stages has a transmission gear fixed in a respective peripheral direction and located in a same plane as a next stage gear, so as to engage with the next stage gear through the transmission gear, position-limiting posts are configured to penetrate through the gears of various stages on a same central axis and the transmission gears; one end of each position-limiting post is connected with a fixing plate, and another end is fixedly connected with the gear fixing seat, and at least two position-limiting posts are respectively arranged on two sides of the sector gear, so as to limit the rotation of the valve core to be within the range of switching working positions; and the gear setFirst Preliminary Amendment further comprises position-limiting sleeves fitted over the position-limiting posts for limiting axial float of the gears of various stages and the transmission gears, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        


/Matthew W Jellett/Primary Examiner, Art Unit 3753